Appellant urges that we were wrong in holding the evidence sufficient to show a breaking of the alleged burglarized building. The case was tried on the theory that the State relied wholly on circumstantial evidence. The proposition now combated by appellant in his motion, might be supported by circumstantial evidence. On the morning after the night of the alleged burglary the back door of the building was found to be open. It was a sliding door, and the door was so opened as that it was standing at an angle, an unusual angle, as it appears to us from an inspection of the record. The alleged burglarized building belonged to J. W. McConnell, and was used as a warehouse by himself and J. T. and J. P. McConnell, each of whom testified and stated that they did not authorize appellant to enter the building or take pecans situated therein. With reference to the building, J. P. McConnell testified as follows:
"This warehouse was closed in front — the front door was locked, and the back door of the building was locked with a catch on each end of the door — at the bottom there is a hook on each end of the door and then there is another catch up higher. * * * The only way one could enter the building would be through the doors."
J. T. McConnell testified:
"With reference to the doors, the door on the rear was locked on the north end. * * * When it is fastened shut, one could prize open or shove it out from the bottom so one could open it without unfastening the other side. * * * By prizing the bottom of the door out on the south side you could unfasten the lower hooks. * * * It is possible for the door to be opened from the outside like I have stated, by pulling against it this way (showing) and reaching and knocking the hook up, but it could not be opened so it would slide back two feet, but could be opened by prizing the bottom part of the door and reaching and knocking the hook loose. The door was not unfastened on the north side of it."
Jeff Lewis testified that the back door, when examined after the burglary, was found to be open a little ways. He said the *Page 181 
door was fastened with a hook and chain on the inside of the house, but the door could be pulled out at the bottom so that the hook could be unfastened and the door prized or pulled so that the top part of it would go one way and the bottom part the other and entrance be thus effected. We think the testimony sufficient to show, circumstantially at least, that the door was closed and fastened with the hooks the night before, as stated by Mr. J. P. McConnell, and that being found open in an unusual way when examined a short time after midnight, and the pecans being taken, and appellant being observed in the vicinity, furnish sufficient basis for the jury, under the charge of the court, to arrive at the conclusion of guilt. So believing, the motion for rehearing will be overruled.
Overruled.